481 So. 2d 133 (1986)
Druis BOUDREAUX
v.
TERREBONNE PARISH POLICE JURY.
No. 85-C-2274.
Supreme Court of Louisiana.
January 24, 1986.
Denied.
CALOGERO and LEMMON, JJ., would grant the writ.
DENNIS, J., would grant the writ. It is difficult to understand this Court's refusal to rectify the obvious miscarriage of justice in this case. The plaintiff was the faultless victim of a head-on vehicular accident, and the police jury's responsibility therefor is not questioned by the Court of Appeal. Yet, the Court of appeal reversed the findings of the trial judge and denied the injured plaintiff any compensation whatsoever for his accident. Even if the accident did not cause all of his injuries, the plaintiff should be compensated for whatever injury the accident caused. Although this is not a legal error, it seems to be such a clear injustice that I believe the writ should be granted. Instead of a "writ court," this Court is becoming a "writ denial court."